EXHIBIT UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE Chapter 11 In Re: Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: June 1, 2010 to June 30, MONTHLY OPERATING REPORT Required Documents Form No. Document Attached Explanation Attached Affidavit/Supp. Attached Schedule of Cash Receipts and Disbursements MOR-1 X Bank Reconciliation (or copies of debtors bank reconciliations) MOR-1a X Schedule of Professional Fees Paid MOR-1b X Copies of bank statements Cash disbursements journals X Statements of Operations For the Reporting Period MOR-2a X For the Period from Petition Date through End of Reporting Period MOR-2b X Balance Sheets As of End of Current Reporting Period MOR-3a X As of Petition Date MOR-3b X Status of Postpetition Taxes MOR-4 X X Copies of IRS Form 6123 or payment receipt Copies of tax returns filed during reporting period Summary of Unpaid Postpetition Debts MOR-4 X Listing of aged accounts payable MOR-4 X Accounts Receivable Reconciliation and Aging MOR-5 X Debtor Questionnaire MOR-5 X I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief. /s/ Philip M. Browne 07/28/10 Signature of Authorized Individual* Date Philip M. Browne Chief Financial Officer Printed Name of the Authorized Individual Title of Authorized Individual * Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited liability company. UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Chapter 11 Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: June 1, 2010 to June 30, Disclaimer Advanta Corp. and certain of its subsidiaries (collectively, the “Debtors”) caution investors and potential investors not to place undue reliance upon the information contained in this Monthly Operating Report, which was not prepared for the purpose of providing the basis for an investment decision relating to any of the securities of Advanta Corp. or any of its subsidiaries or affiliates.
